Per Curiam.

It is true, that as late as the case of Sealy v. Shattuck, it was the practice to enter a rule, that the defendant in error join in error, or that the plaintiff in error be heard ex parte; and such is the practice of the English Courts. But, we believe, that the practice, for the last twenty years, has been different; and, as was done in this case, to enter a rule, that the defendant join in error in twenty days, or that his default be entered; and upon such default, to enter a rule for judgment of reversal. This mode of proceeding, being the most conformable to the usual practice of the Court, and the most convenient, we think that it ought to be pursued, and, therefore, deny the motion.
Motion denied.